Earl Warren: Number 370, Baltimore & Ohio Railway Company, versus Daniel T. Jackson. Mr. Ailes, is that the way you pronounce your --
Stephen Ailes: Yes, sir, it is.
Earl Warren: Mr. Ailes, you may proceed.
Stephen Ailes: May it please the Court. This is a Federal Employers' Liability Act case here on certiorari from the District of Columbia Circuit. The issue in the case is a question of whether or not the Safety Appliance Act applies to maintenance-of-way vehicles used on the railroads such as the two which are pictured with our brief, motor track car and a push truck which appear on last two pages of our brief. Specifically, the issue is the question of whether or not these vehicles constituting a train when hits together or whether the motor track car on which the workmen are riding constitutes a locomotive engine as those terms are used in the Safety Appliance Act. A question is also involved whether or not the push truck which appears on the second page is a locomotive, tender, car, or a similar vehicle as that -- as those terms are used in Section 8 of the Safety Appliance Act, so as to require an efficient handbrake under Section 11. This was a personal injury case of course in the lower court. The respondent had been driving a vehicle of this character with two other or three other workmen on it, pulling a push truck returning from a place out near Washington Grove in Maryland where they had been working on a specific day. As they came through a station, a dog ran in front of the motor-car. A break was applied. The car skidded in and hit the dog and overturned and the respondent was injured. Now, negligence was alleged, first on the common law of ground that the railroad should not have permitted the respondent to be out on a rainy day pulling a push truck with no more brakes than the brakes which were on the motor track car. But a second ground was alleged to wit that the Safety Appliance Act had been violated because of the fact that there was no handbrake on the push truck, that four-wheel flat car that they were towing, and because of the second fact that no train brake was provided by which the section foreman when he drove the motor track car could apply brakes on the car which he was towing.
Speaker: (Inaudible)
Stephen Ailes: Yes, sir. Under the Act, they do. Now, the lower court instructed the jury. Now, the other ground of recovery is based upon an Act of Congress known as the Safety Appliance Act. Congress has required railroads to furnish certain equipment for use of the operation of the railroad. Among those that are necessary as in this particular case was that the law required the railroad to have handbrakes on this truck and to have brakes on the motor-car controlling the brakes on both the truck and the motor-car. The evidence clearly showed and it is admitted -- it is admitted that this equipment was not furnished. And you will find therefore that if by reason of the failure to apprise that equipment, this accident happened then that was the -- that that was the proximate cause or contributing cause of the accident, then the railroad of course is liable to the plaintiff and no negligence on the part of the plaintiff himself as to bar to his right of recovery. Now, a verdict followed for the plaintiff. The case of course, this instruction went in over the objection of the -- of petitioner here, motions for a new trial on the ground of the Safety Appliance Act should have been excluded from the case were denied. The case was reviewed on appeal by the Court of Appeals here in the District of Columbia and the lower court was affirmed. We sought certiorari here because for 64 years, since the passage of the Safety Appliance Act, the railroads and the Interstate Commerce Commission have taken it absolutely for granted that the Safety Appliance Act does not apply to the small maintenance-of-way vehicles which railroads used to haul workmen and tools to and from stations to the place of work along the line. We sought certiorari because 60,000 or more of these motor track cars were in use today and a countless number of push trucks are in use today, none of which are equipped with power brakes which Section 1 of the Safety Appliance Act requires for train brakes meeting a system by which the lead or power driven car can apply brakes on the other vehicles with automatic couplers which the Safety Appliance Act also requires with grab irons and handholds and draw-bars, 31 inches from the ground with sill steps or with handbrakes on the push truck, all of which would be required as the Safety Appliance Act applies. Now, if the lower court decision stands and it's correct, those changes must be made even though it maybe wholly impractical to do so, and even though it may actually increase hazards as distinguished from removing them because these vehicles as the record show must be removed from the tracks by the crew, the section crew that takes them out at the place where -- where they work, and they must be removed in a hurry if a regular train -- if they happen to meet a regular train travelling along the line. Now, it is our position that the Safety Appliance Act in terms does not apply to these vehicles and was never intended to. These vehicles are not trains. These vehicles are not used in train service. They are not used to carry commercial passengers or freight. They are not operated by trainmen and railroad partners. They are operated by maintenance-of-way personnel who have a separate brotherhood, the brotherhood of maintenance-of-way employees, and they've had that brotherhood since 1887. The language of the Act clearly applies to trains and refers to trains. Section 1 use these terms in imposing the requirements that a power brake be used on the locomotive and that a train brake system be used in a train. It uses terms like locomotive engine, train-brake system, train, engineer, refers to a locomotive's drawing of train. It talks about brakemen. It talks about the common handbrake which is common on a freight car but not on a type of vehicle pulled here. Section 3 of the original Act tells a railroad that it may refuse to receive cars from another connecting carrier or from shippers. If those cars are not equipped with the necessary devices, of course, these maintenance-of-way vehicles are not exchanged between railroad as ordinary freight cars are. Section 8 defines the coverage of this Act in terms of trains, locomotives, tenders, cars and similar vehicles. Now, the respondent argues that these are cars and since they are cars, and so clearly cars that it is useless, in fact improper to refer to the legislative history in the case. We say first of all, it's perfectly apparent from the words used in the Act that the Act is designed to refer -- to refer to trains and train equipment and when it says cars, it means train cars. But in any event, we understand why the respondent does not wish the Court to refer to the legislative history for the Act, because nothing could be clearer when you see the legislative history that Congress had no intention whatsoever of referring -- requiring this equipment on anything but train equipment. Here is how the legislation came about in the fist place. In 1889 to 1893 --
Earl Warren: Before you get to that --
Stephen Ailes: Yes, sir.
Earl Warren: -- may I ask what purpose these vehicles were being used at this particular time?
Stephen Ailes: Do you mean, in -- in this Act, sir?
Earl Warren: In the time -- in the time of the accident, yes. How many of them were there and what were they being used for?
Stephen Ailes: Well, of course just one was involved in this case --
Earl Warren: Yes.
Stephen Ailes: -- to which a motor track car with one push truck being towed by it.
Earl Warren: Yes.
Stephen Ailes: The respondent was being an old section foreman. They were returning home or to the station from the place where they've been working that day. Two other employees, I believe it was, were riding on the car, the motor-car with him and the tools which they have used that day were riding on the push truck which they were towing behind.
Earl Warren: Do you have to have more than one push car ahead of it?
Stephen Ailes: Not that I know of sir nowadays. I think there have been times when they were building railroads in the past. At least, we've seen pictures. I'm trying to look at the history of these vehicles where you saw more than one. But so far as I know, certainly, there's nothing in the record that indicates that more and one are currently used today. The fact is that the motor, which is in the motor track car, is not a very heavy engine. As the record shows here, it's simply operated with a hand clutch, no gears and a throttle and a handbrake and that's all the equipment there is on.
Harold Burton: What -- what was the -- what was in the truck that he was pulling?
Stephen Ailes: Sir, the truck is just a flat-bedded truck as shown in the picture and on it coming home that day were tools which the workman had used. They -- they lay tools on a motor car itself and they also pile some tools like shovels and picks, another tools that they were using that day on the -- on the push truck.
Hugo L. Black: Was there any coal on it?
Stephen Ailes: No, sir. No, this is a gasoline-driven engine.
Hugo L. Black: I mean on the truck that we have.
Stephen Ailes: No, sir. They had carried either coal or sand -- I now forget, going out that morning -- was it coal? Going out that morning.
Hugo L. Black: How is it fastened, as if --
Stephen Ailes: How is it fastened?
Hugo L. Black: Is it coupling on it like on a regular --
Stephen Ailes: It's a link and pin coupler. No, sir, it's a simple link and pin coupler and the picture on the back shows a push truck fastened to a motor-car where the bar was pinned through it. The -- I should say that the vehicles, which are shown in the picture, are not the identical ones used and that they were employed here. These are pictures which were introduced in evidence and which are identified by the respondent as being vehicles just the same or it was practically the same as the ones that had been involved in the accident.
William J. Brennan, Jr.: Is this the usual combination Mr. Ailes of a track car and push truck or --
Stephen Ailes: Well, Mr. Meyer disagrees with me on that. In the record, perhaps, it's not as clear as it should be. The petitioner in this case, incidentally, the quotations on that subject all appear in our reply to the respondent's opposition to our petition for certiorari. The respondent testified that this was a usual way for them to operate. We have a stipulation in the case which is the evidence of the vice president of operations and maintenance for the Association of American Railroads, and he describes -- he describes these vehicles and how they are in standard use on railroads. And he says that the flat-bed push truck is a small four-wheel vehicle capable of being towed by a motor-car.
Hugo L. Black: The -- the record are -- I'm asking about the coal and the record seems to indicate that they carried a load of coal up when they were going.
Stephen Ailes: Yes, sir.
Hugo L. Black: Is that customary?
Stephen Ailes: Well, I think they use them for all purposes, Mr. Justice Black.
Hugo L. Black: I don't mean on the -- on the push car itself but that they carried it up there with a car behind it.
Stephen Ailes: No. Well, you understand, when they went out this day and when they came back this day which is certainly customary for this crew as the -- as the respondent said, the motor-car was towing the push truck going out the push truck had coal on it.
Hugo L. Black: Weighed a ton and a half?
Stephen Ailes: Yes, sir.
Hugo L. Black: Did it have any brakes on it?
Stephen Ailes: It doesn't have any. The push truck itself has no brakes on it at all.
Hugo L. Black: Did the owner have any brakes on it?
Stephen Ailes: Sir?
Hugo L. Black: Did this load that they had on that car have any brakes on it?
Stephen Ailes: I'm afraid I don't understand you.
Hugo L. Black: The truck --
Stephen Ailes: -- push track.
Hugo L. Black: -- the truck they were -- they use -- what do you call this, the carriage?
Stephen Ailes: I think that -- I have difficulties about the language. We have been calling the motor-car --
Hugo L. Black: This is a motor-car.
Stephen Ailes: The motor track car, yes, sir.
Hugo L. Black: And the other was pushing a truck?
Stephen Ailes: It's called a push -- a push truck as they call it.
Hugo L. Black: A push truck.
Stephen Ailes: Because normally, the employee push it by hand along the railroad from place to place and they use it as they're working along the track.
Hugo L. Black: Neither one of them had any brakes on them?
Stephen Ailes: Oh, yes, sir. The --
Hugo L. Black: -- I thought you said --
Stephen Ailes: The first one does. The motor-car has a handbrake system which if you look at the picture you'll see the flanges on the wheel.
Hugo L. Black: Now, what about the other one?
Stephen Ailes: The other one has no brakes and it is -- and no one has ever seen one like this, so far as I know, the -- in fact, the stipulation that describes these things as in general use says that they simply do not have brakes on them. Stipulation appears in the record at page 77.
Hugo L. Black: 77.
Stephen Ailes: The handcars -- this is called a handcar here which is the same as a push truck, customarily used in the railroad industry in maintenance-of-way departments or equipments four wheels, two axels, wooden frames are capable of being towed behind railroad motor track cars and are not equipped with any kind of brakes.
William J. Brennan, Jr.: Is there any testimony as to the speed that these motor track cars can?
Stephen Ailes: Can attain?
William J. Brennan, Jr.: Yes.
Stephen Ailes: No, sir. Not that I recall. They -- they were going about five miles an hour at the time of this accident. I do know that because they just began. Now, if I may, I'd like to turn to the legislative history just for a minute. As I said in 1889 and 1893, there was considerable agitation for legislation to solve two serious problems that existed on the railroad. One was that a great many brakemen were being killed by being thrown from the top of cars where they had to go in order to set the handbrakes by which freight cars were stopped in those days. The second was that a great many trainmen were being killed and injured by being mashed between two cars when they start to go between the car's coupler. As in railroad (Inaudible) sometimes the deadwood didn't meet. That meant that couplers, whatever kind of coupler it was failed to connect in the two cars would smash together. All of the -- well, let me say this, an Association of Railroad Commissioners throughout the State petitioned the Interstate Commerce Commission and so that the Brotherhoods for action on this subject. All the references are to the freight cars. Section 1 of the Safety Appliance Act with Section 3 solved problem number one. It required the air brake systems which got the brakeman off to the top of the cars. Section 2 and Section 4 and 5 solved problem number two. It required automatic couplers which coupled on impact so that no one had to go between the cars. But we of course point out that these problems have nothing whatsoever to do with the kind of equipment which is involved in this case. There isn't any way a brakeman can be riding on top of a car such as our push truck. There isn't any way that anybody can be hurt going between these two cars which are coupled by the several process of shoving them together by hand. In fact, the locomotive, whether it's called a locomotive here, our motor track car even started as this record shows by being pushed by hand. In Section -- in 1903, Congress reviewed the question of whether the coverage of vehicles in this legislation should be changed at the request of the Brotherhoods and the Interstate Commerce Commission who had been behind the previous legislation. They added the term similar vehicles here. Actually, they added the definition, trains, locomotives, tenders, cars, and similar vehicles, and Mr. Fuller who was the union representative, who sought this change, pointed out that he needed words like "similar vehicles" in here because cabooses, steam shovels, snowplows, scale cars, and similar conveyances were carried on trains and were operated by a trainmen. That was important that those vehicles were part of trains that the same safeguards be provided. And needless to say, none of these maintenance vehicles are ever operated by parts of trains in any way. The second half or really the first half of this instruction that -- it says that this push truck must have a handbrake on it as based on Section 11 of the Act which was Section 2 of the Act of 1910 and is codified in Section 11. That Act arose out of convenience to standardize the various grab irons, handholds, sill steps and what not which had been required by the previous legislation. The President referred to it in his message to Congress at the time. The hearings make it perfectly clear that what was involved was this. They thought that these items of equipment that the trainmen had began to hold of to do their work around trains ought to be in a standard location and in standard size so that you could reach them automatically without having the hard form. If you're working there at night with a bad light, you ought to be able to find what they were. Needless to say, that has nothing to do with maintenance-of-way vehicles again, which trainmen never see and certainly never operate with. Particularly, the requirement of an efficient handbrake which is included in Section 11 comes from this fact. Congress, having required air brake systems, the railroads began to let the handbrakes get in this repair because they weren't needed in the operation of the trains. Yet, in switching operations in the yards, particularly in what are known as pumping operations where cars are backed up onto a hob and led off one by one with the workmen riding the train working the handbrake, workmen were getting hurt because the handbrakes had been -- been allowed to get in this repair. Accordingly, Congress required each freight car, again, each car under this Act to have an efficient handbrake. Again, the hobbing operation and the switching have nothing to do with this little push truck, which is pushed around by hand when it doesn't haul on the back of a motor-car. So it is that we say that if you look at the language of the Act and if you look at the history of the Act and the purpose of it, it is crystal clear that Congress never had any intention of making this Act applied to the vehicles which are involved in this case.
Earl Warren: Don't we have some new kinds of -- of freight trains these days to get to those piggyback --
Stephen Ailes: Yes, sir.
Earl Warren: -- trains and don't they also have some trucks that go on the highway that -- that go right onto the railroad and -- and use the same -- use the same wheel base?
Stephen Ailes: The -- the second of that question, I can't answer. Your Honor, I doubt if they do. I know that the first part is certainly correct.
Earl Warren: I think you can see them but I -- I was told that there was something like either in the making or in use now.
Stephen Ailes: Well, that might be. The standard gage is pretty wide --
Earl Warren: It is pretty wide.
Stephen Ailes: -- for automobile. I know that they do have the piggyback --
Earl Warren: Piggy back, yes.
Stephen Ailes: -- cars now but those are usually operated by trucks, being driven right on the flat cars.
Earl Warren: Flat cars, yes, I understood.
Stephen Ailes: Now, this Act also contains an exemption which applies literally in terms to four-wheel cars. It says that four-wheel cars are not under it. We have argued that point vigorously below without success each time. The District Court held that the exemption applied only to logging trains. The Court of Appeals held that it applied only to coal cars. The exemption specifically applies to four-wheel cars and our position is that without doubt, if these are cars under this Act, they are most certainly four-wheeled cars.
Charles E. Whittaker: Now, do you notice the intense to use that the Second Clause of the exclusion relates solely to logging cars.
Stephen Ailes: Not at all, sir. Our point is that the first part of it relates only to --
Charles E. Whittaker: Four-wheel cars.
Stephen Ailes: -- four-wheel cars and the legislative history of that is also clear that first part of that exclusion was in the original Act, and the second part was added in -- in 1896 and it was really tagged on to the end of the first one. The fact of matter is that there were no such things as four-wheel logging cars, as I understand it and as I believe that legislative history makes it clear. But our point is that we are exempted if we are exempted, not under the logging exemption but under the first part, which simply says four-wheel cars in which admittedly was put in there for the purpose of -- of getting coal cars of a certain type out from under.
Charles E. Whittaker: But the court below treated the two clauses as suffered divisions to one subject.
Stephen Ailes: Yes, sir, and certainly the District Court did.
Charles E. Whittaker: Yes.
Stephen Ailes: Now, our position of course is that we aren't under the Act at all but any rule of construction, which brings us under, it must get us back out under Section 6. Now, just by way of closing, I would like to point out just three things. One is that reading this Act over, reading Section 8 which refers to its coverage and Section 16 which refers to its coverage as far as vehicles are concerned, it's perfectly clear that the whole Act applies or none of it does. In other words, Congress was legislating with respect to a type of equipment and writing a series of requirements for that type of equipment. It isn't possible to say that a car is under the Act for purposes of brakes but out for purposes of couplers and back under for purposes of grab irons. Secondly, that it isn't possible to construe the Act as the lower court did or the Court of Appeals did in this case and as the Florida Court did in Martin versus Johnston to hold that we will simply lift the rule out of this Act to decide a specific case, if we think that it's a good idea to have the device to meet safety needs we see to solve this particular case. Thirdly, we do say that for 64 years, everyone interested in the railroad industry, the railroads, the associations, the Brotherhoods and the Commission have assumed that this Act did not apply and that if it is to be made to apply. Today, it ought to be made to apply as a result of some study of what the Safety Appliance in this industry really are and some assurance rather than what this type of record will ever disclose as to what the needs are. Thank you.
Earl Warren: Mr. Meyer.
Milford J. Meyer: May it please the Court. With the last statement made by Mr. Ailes, I'm in complete agreement. I'm in agreement with nothing else that he said in argument of this case. The first point that we have made in our brief and which I urge on the Court and the few minutes left to me this afternoon is that the writ in this case was improvidently granted and should be dismissed. The matter which has been argued by Mr. Ailes here and which appears in extent so in his brief is not the question that was before the courts below, and was not the question presented to this Court in the petition for certiorari. And we have set that out very clearly in the opening pages of our brief. This, which began as a very simple issue under the Federal Employers' Liability Act between a then 70-year old Negro employee of the Baltimore & Ohio Railroad and the railroad because of an accident that might happen any day to the man that -- or tell to use these vehicles on the railroad has now grown in the argument before this Court into a cause which according to the Baltimore & Ohio becomes of momentous interest to the railroad interest throughout the country. As interested as I am, as a lawyer, in the establishment of fundamental railroad law as Mr. Jackson's attorney in this case, I am frankly, Your Honors, interested only in the decision of this case. Now, the issue presented below three times in the United States District Court for the District of Columbia and on appeal before the Court of Appeals for this -- of this Circuit was whether the Section 6 exemption applied to these vehicles and nothing else. And it was as clear as anything could be that the Section 6 exemption does not apply whether it be read as language of a statute that is handed to us without any background or whether as the courts below in trying to read out or read some sense into the legislative history how to construe it in either way. It cannot possibly apply to these vehicles. Your Honors will find as we get into a consideration of this history of the Section 6 exemption and its amendment that instead of trying to analyze the meaning of the words we get into what Justice Jackson once called, as I recall it, the psychoanalysis of the Congress because the 1896 Congress had no idea what the 1893 Congress was talking about when it first adopted this proviso and the 1896 Congress was the one that amended the proviso.
Felix Frankfurter: But isn't the construction of the proviso before it?
Milford J. Meyer: The construction of the proviso was the only question below, yes, sir.
Felix Frankfurter: Doesn't that raise a proper size of a question or a real question of statutory questions?
Milford J. Meyer: I think not, sir, because there -- there has never been any question about it in this Court. This Court has twice --
Felix Frankfurter: That's a different thing. You say it's all settled and -- and obvious, is that it?
Milford J. Meyer: Yes, sir, and -- and it was represented in the petition for certiorari that there was a conflict.
Felix Frankfurter: Well I --
Milford J. Meyer: And I -- I --
Felix Frankfurter: -- (Voice Overlap) seems to think so too.
Milford J. Meyer: I -- I firmly believe that -- that Your Honors felt upon reading the petition that there might have been some conflict, but I think as Your Honors review the case, you'll find that there is absolutely no conflict.
Felix Frankfurter: But that -- that's on -- you're now passing judgment on the merits --
Milford J. Meyer: Of the --
Felix Frankfurter: -- rather than suggesting that it was a frivolous question which the summary isn't rather appeared to be serious.
Milford J. Meyer: I -- I don't think so, sir. I thought Your Honors will -- will find that it has been ruled upon in every page consistently. This Court has said, "Although it's -- I concede as a matter of dicta that the Section 6 exemption does not apply," and the Courts of Appeals have said so. And this Court of course, the refusal of certiorari, I realized it means nothing as Your Honors have frequently said. But this Court, 20 years ago, refused certiorari in exactly this type of case where the Second Circuit had held that the Section 6 exemption did not apply to these vehicles and last year from the Supreme Court of Florida in the case of a motor track car, Your -- Your Honors refused certiorari again on the basis of the Second -- the Section 6 exemption not applied. So that I would like Your Honors to consider this first question which we raised as to whether or not this broad question which the railroad now raises before Your Honors should be considered at all in this case.
Felix Frankfurter: What is the narrower question?Can you tell us that on Monday?